                 Case 2:18-cr-00290-AB Document 50 Filed 09/03/19 Page 1 of 1




                              IN THE UNITED STATES PISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 UNITED STATES OFAMERICA                                            CRIMINAL ACTION

                      V.

 DAVID SOMMERS                                                      NO. 2018-290-1



                                                  ORDER

                               j
          AND NOW, this    _j_ day of September, 2019, it is ordered that the defendant's self-
surrender date of Monday, October 14, 2019 for serving his sentence is extended to Tuesday, October
15, 2019.




                                                                  Han. Anita B. Brody, J.




XC: U.S. Probation Office
    U.S. Pretrial Services
    U.S. Marshals Service
    Regional Counsel, B.O.P.



 civil-o.frm (9/97)

 Copies ecmf _ _ _ _ to:
